Vanderburgh, J.
Under the assignment of error, there is substantially but one question to be considered in this ease, and that is •as to the sufficiency of the evidence to support the findings of fact by the trial court, that plaintiff and defendant Anton Jordan made an ■ agreement whereby it was mutually agreed by them that they would purchase the real estate described in the complaint, and take the title thereto in the name of Jordan; that each should furnish half the money necessary therefor; that the property should be sold as soon .as satisfactory to the parties, and the profits divided equally between them. It is also found by the court that the plaintiff had been pre-viously negotiating for the purchase of the property in question on behalf of himself and defendant, but without disclosing his own name, .and had received a proposition for the sale thereof by the owner; and .in pursuance thereof a contract for the sale of the premises to defend.ant was completed.
1. The case was tried before the court without a jury, and the question as respects the nature of the agreement determined, upon oral evidence produced by the parties before the court. In such cases this ■court will not disturb the finding of the trial court upon questions of fact where there is evidence reasonably tending to support it. Martin v. Brown, 4 Minn. 201, (282;) Knoblauch v. Kronschnabel, 18 Minn. 272, (300.)
2. It would serve no useful purpose to review the evidence in detail in this opinion, but, from a careful examination, we are satisfied that there is sufficient evidence to make out plaintiff’s case, and to ¡sustain the findings of the court as made. The evidence in plaintiff’s behalf tended to prove that the alleged agreement was the result of *45negotiations between plaintiff and defendent and his wife, extending over a considerable period, and, when finally closed, plaintiff’s proposition, embracing substantially the terms of the agreement as found by the court, was accepted by the defendant Anton Jordan. These terms were, as plaintiff testifies, talked over and well understood between plaintiff and defendant’s wife, who was authorized by him to confer with plaintiff upon the subject, and called upon plaintiff for that purpose, and duly reported the same to defendant Anton, who the next day, being fully advised in the premises, assented to the arrangement, and entered into the agreement of purchase accordingly.
The second assignment of error, which is that the court erred in failing to find that there was no express agreement made between the parties, but an implied agreement that plaintiff should act as the-attorney for the defendants in examining the title, and securing the land for them, is practically included in the first. The affirmative-finding of the first agreement, as alleged, necessarily excluded the implied one referred to.
The third assignment is too general to be available.
It is not shown by the evidence, and is not found, that plaintiff was. the attorney for defendants in this matter. He had acted as their attorney previously, in other matters, but we observe nothing in their relations preventing plaintiff from entering into the agreement with defendants as alleged and found, and his relations with the vendor of the property were fully understood by them, and, if the vendor was satisfied, they are in no position to raise the objection. This is a question, however, which is not included in the appellant’s assignments of error.
Order affirmed.